DETAILED ACTION
This is a first Office action on the merits to the application filed 01/06/2021. Claims 1-13 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-7, 10-13 are rejected under 35 U.S.C 103 as being unpatentable over Dutti et al. (US20140211612), hereinafter “Dutti”, in view of Neukirch et al. (US20140112667), hereinafter “Neukirch”, in further view of Abedini et al. (US20200128539), hereinafter “Abedini.

Regarding claim 1, 12 and 13, Dutti teaches:
A communication signal processing method comprising: 
…a communication network that varies depending on whether or not a redundant path is used (Dutti Fig. 2, [0010, 0059]: Dutti teaches method for a communications network where a main path and alternate paths are pre-calculated for a new circuit in the network (see Fig. 2, Step 110 and 120; alternate path equates to a redundant path, serving the same or similar function).;
obtaining redundancy status data relating to whether the redundant path is used; (Dutti Fig. 2, [0010, 0059]: At Step 130, controller receives an indication of a failure on the main path of the circuit (which could be caused by a hardware fault, maintenance outage, or a higher priority). After checking the validity of the alternate, pre-calculated path (Step 150), the controller re-routes the circuit onto the alternate path (Step 160).)

Dutti does not teach the transmission delays and differences between main and redundant or second transmission paths:
obtaining transmission delay value difference data relating to a difference in 5transmission delay values…
However, Neukirch teaches the measurement of such parameters:
obtaining transmission delay value difference data relating to a difference in 5transmission delay values (Neukirch, Fig. 4 [0059-0064]: For a distributed antenna system, Neukirch teaches measuring actual total propagation delays for communication signals (i.e. transmission delays) in wired connection between the HEE (12) and RAUs 14(1..N), in both downlink and uplink optical fiber 16D, 16U [0061-0062]. [0064]: FIG. 5 is flowchart illustrating process of providing additional propagation delays (i.e. adjust the delays) in distributed antenna system 10’, based on measurements and calculations based on the delays for each path, and, further indicate additional propagation delays.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Neukirch into the method of Dutti in order to improve the performance of a distributed antenna system by considering redundant paths that could function the same (or similarly) as a pre-calculated main path, and to use each path’s transmission delays to determine the selection of such similarly functioning path. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  
 
Duti and Neukirch do not teach:
 controlling a parameter of a communication signal transmitted by the 10communication network based on the transmission delay value difference data when the redundant path is used as a result of determination according to the redundancy status data 
However, Abedini teaches in a communication network that multiple (relay) nodes may support topological redundant paths, from controller to UEs, and transmission timing/delay adjustments are configured and communicated:
 controlling a parameter of a communication signal transmitted by the 10communication network based on the transmission delay value difference data when the redundant path is used as a result of determination according to the redundancy status data (Abedini Fig 2, 3, 4,  17: Communication network with relay nodes for redundant paths to UEs from core network (Fig. 2), with round trip timing (340 RRT) identified (Fig. 3) from UL Tx to DL TX to DL RX. [0105-0109]: Fig. 5 first node 505 may transmit a synchronization signal 515-a SSB, followed by a timing adjustment reference signal (TA-RS) 520-a, at time 530, corresponding to the timing adjustment after a frame/subframe boundary that would otherwise align downlink transmissions. Fig, 17 [0186-0188]: Flowchart illustrating (1705,1710) message from BTS to relay node in communication network, to indicate timing adjustment for a second path)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Abedini into the method of Dutti in view of Neukirch in order to improve the selection process of a second or alternate transmission path by messaging the delay adjustment value to effect an improvement of the total transmission delay to the remote units/UE coverage area. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 12, Dutti teaches:
A base station comprising a memory and a processor, and controlling a parameter of a communication signal according to a state of a distributed antenna system (Dutti, Fig.1: Controller of Node 40 (a similar functionality as a base station controlling transmission paths – main and redundant paths – between self and other modes/controllers) that can execute computer instructions (i.e. processor). Claim 19: non-transitory computer-readable medium (memory) having computer instructions stored, to be executed by the node controller) 

Particularly for claim 13, Neukrich teaches:
A headend comprising a memory and a processor, and controlling a parameter of a communication signal according to a distributed antenna system (Neukrich, Fig. 2, [0045]: For a distributed antenna system (DAS), the HEE would include a processor to provide control and management of the DAS operation: the HEE 12 device also includes central processing unit (SPU) 44, for processing data and otherwise performing logic and computing operations, and a memory unit 46 for storing data, such as data to be transmitted over the network) 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Neukrich into the method of Dutti in order to implement the functions and features of Dutti would require hardware in the form of a processor and memory coupled together as recited by Neukrich.

Regarding claim 2, Dutti does not teach:
The communication signal processing method of claim 1, wherein the 15communication network is a distributed antenna system.
However, Neukirch teaches:
The communication signal processing method of claim 1, wherein the 15communication network is a distributed antenna system. (Neukirch, abstract, Fig. 1, 4, 8: Neukirch teaches method and apparatus for a distributed antenna system (DAS), illustrating optical cable-connected RAUs to the HEE (head end) (see Fig. 4, 8). Distinct upload (e.g. 16D(1), 100D(1), 22D(1) ) path to RAU(1)) and download ( 16U(1), 100U(1), 22U(1) path to HEE. Parallel communication paths that provide the same or similar function (i.e. connect the HEE to RAUs to then provide coverage to UEs 24(1..X).)

Regarding claim 3, Dutti does not teach:
The communication signal processing method of claim 1, wherein the transmission delay value difference data is data relating to a difference between a transmission delay value in the communication network when the redundant path is used 20and a transmission delay value in the communication network when the redundant path is not used.
However, Neukirch teaches:
the transmission delay value difference data is data relating to a difference between a transmission delay value in the communication network when the redundant path is used 20and a transmission delay value in the communication network when the redundant path is not used (Neukirch, Fig. 4 [0059-0064]: For a distributed antenna system, Neukirch teaches measuring actual total propagation delays for communication signals (i.e. transmission delays) in wired connection between the HEE (12) and RAUs 14(1..N), in both downlink and uplink optical fiber 16D, 16U [0061-0062]. [0064]: FIG. 5 is flowchart illustrating process of providing additional propagation delays (i.e. adjust the delays) in distributed antenna system 10’, based on initially measuring the delays for each path and, in turn, indicate additional propagation delays.)

Regarding claim 4, Dutti teaches:
The communication signal processing method of claim 1, wherein the obtaining of the redundancy status data comprises: 25obtaining the redundancy status data based on whether at least one communication node is switched from among communication nodes in the communication network. (Dutti Fig. 2, [0010, 0059]: At Step 130, controller receives an indication of a failure on the main path of the circuit (which could be caused by a hardware fault, maintenance outage, or a higher priority). After checking the validity of the alternate, pre-calculated path (Step 150), the controller re-routes the circuit onto the alternate path (Step 160).)

Regarding claim 5, Dutti teaches:
The communication signal processing method of claim 1, wherein the 30redundancy status data is transmitted from the communication network to a base station 15through an interface configured separately from a communication line through which the communication signal is transmitted. (Dutti Fig. 2, [0010, 0059]: At Step 130, controller receives an indication of a failure on the main path of the circuit (which could be caused by a hardware fault, maintenance outage, or a higher priority). After checking the validity of the alternate, pre-calculated path (Step 150), the controller issues path setting messages (see Fig. 1) to other nodes (nodes performing similar functionality as a base station controlling transmission paths – main and redundant paths – between self and other nodes/controllers), and the controller re-routes the circuit onto the alternate path (Step 160).)

Regarding claim 6, Dutti and Neukrich do not teach:
The communication signal processing method of claim 1, wherein the 5controlling of the parameter of the communication signal comprises: controlling a time align (TA) value of the communication signal.
However, Abedini teaches
the 5controlling of the parameter of the communication signal comprises: controlling a time align (TA) value of the communication signal.  (Abedini [0104-0109]: Fig. 5 first node 505 may transmit a synchronization signal 515-a SSB, followed by a timing adjustment reference signal (TA-RS) 520-a, at time 530, corresponding to the timing adjustment after a frame/subframe boundary that would otherwise align downlink transmissions. Fig, 17 [0186-0188]: Flowchart illustrating (1705,1710) message from BTS to relay node in communication network, to indicate timing adjustment for a second path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Abedini into the method of Dutti in view of Neukirch in order to define a specific mechanism for adjusting transmission delay in the redundant or alternate path, to improve network performance. 

Regarding claim 7, Dutti and Neukrich do not teach:
The communication signal processing method of claim 6, wherein the controlling of the parameter of the communication signal comprises: 10in a case of using the redundant path, reducing the TA value of the communication signal to maintain the total delay value the same as in a case of not using the redundant path. 
However, Abedini teaches:
in a case of using the redundant path, reducing the TA value of the communication signal to maintain the total delay value the same as in a case of not using the redundant path.  (Abedini [0104-0109]: Fig. 5 first node 505 may transmit a synchronization signal 515-a SSB, followed by a timing adjustment reference signal (TA-RS) 520-a, at time 530, corresponding to the timing adjustment after a frame/subframe boundary that would otherwise align downlink transmissions. Fig, 17 [0186-0188]: Flowchart illustrating (1705,1710) message from BTS to relay node in communication network, to indicate timing adjustment for a second path)


Regarding claim 10, Dutti and Neukrich do not teach
The communication signal processing method of claim 1, wherein the controlling of the parameter of the communication signal comprises: 25controlling the length of a guard period (GP) of the communication signal. 
However, Abedini teaches the use of guard bands before and after the TA-RS signal to adjust the period between DL and UL transmissions:
controlling the length of a guard period (GP) of the communication signal. (Abedini, Fig. 7 [0118-0119]: Timing signal TA-RS may be transmitted between other UL/DL transmissions, a guard period 720 may be provided. A first guard period 720-a may precede the TA-RS signal, followed by a second guard period 720-b.  The amount of guard period 720 provided may be determined based on a timing misalignment between consecutive symbols.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Abedini into the method of Dutti in view of Neukirch in order to define a specific mechanism for adjusting transmission delay in the redundant or alternate path, to improve network performance. 

Regarding claim 11, Dutti and Neukrich do not teach:
The communication signal processing method of claim 10, wherein the controlling of the parameter of the communication signal comprises: in a case of using the redundant path, increasing the length of the GP of the 30communication signal.
However, Abedini teaches the use of guard bands before and after the TA-RS signal to adjust the period between DL and UL transmissions:
in a case of using the redundant path, increasing the length of the GP of the 30communication signal (Abedini, Fig. 7 [0118-0119]: Timing signal TA-RS may be transmitted between other UL/DL transmissions, a guard period 720 may be provided. A first guard period 720-a may precede the TA-RS signal, followed by a second guard period 720-b.  The amount of guard period 720 provided may be determined based on a timing misalignment between consecutive symbols, and to be more resilient to interference due to overlapping symbols.)

Claims 8 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Dutti, Neukirch,   and Abedini, in further view of Li (US 20090067524), hereinafter “Li”.

Regarding claim 8, Dutti, Neukrich and Abedini do not teach: 
The communication signal processing method of claim 1, wherein the 15controlling of the parameter of the communication signal comprises: controlling the length of cyclic prefix (CP) of the communication signal.
However, Li teaches:
controlling the length of cyclic prefix (CP) of the communication signal. ( Li, Fig. 4 [0033-0034]: Li teaches the delays in parallel transmission paths (see Fig. 3, 350 with delay tau.sub.two and 360 with delay tau.sub.N), and the attachment of CPs (tau.sub.two 430, and tau/sun.N 460) onto the symbol 410 (Fig. 4). Cyclic prefix is attached to the front of the symbol, so as to spread cyclic delays across multiple transmit data paths, to address overlapping symbols due to intersymbol interference (ISI) and/or Inter-channel Interference (ICI).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Li into the method of Dutti, Neukirch and Abedini in order to define a specific mechanism for adjusting transmission delay in the redundant or alternate path, to improve network performance. 

Regarding claim 9, Dutti, Neukrich and Abedini do not teach: 
The communication signal processing method of claim 8, wherein the controlling of the parameter of the communication signal comprises: 20in a case of using the redundant path, changing the CP of the communication signal from a normal CP type to an extended CP type.
However, Li teaches:
in a case of using the redundant path, changing the CP of the communication signal from a normal CP type to an extended CP type.  ( Li, Fig. 4 [0033-0034]: Li teaches the delays in parallel transmission paths (see Fig. 3, 350 with delay tau.sub.two and 360 with delay tau.sub.N), and the attachment of CPs (tau.sub.two 430, and tau.sub.N 460) onto the symbol 410 (Fig. 4). Cyclic prefix is attached to the front of the symbol, so as to spread cyclic delays across multiple transmit data paths, to address overlapping symbols causing intersymbol interference (ISI) and/or Inter-channel Interference (ICI).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Li into the method of Dutti, Neukirch and Abedini in order to define a specific mechanism for adjusting transmission delay in the redundant or alternate path, to improve network performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis (US 20200067815) discloses determining delay of parallel transmission paths for carrier aggregation, and adjustments to delay.
Rong et al.(US 20150117363) discloses guard interval calculations for max CP length.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461